Mr. W. F. Howe applied for an order that this prisoner (who was committed to Blackwell’s Island as a pickpocket *84by the court of special sessions on the 14th) should be discharged on bail to await the decision of the appellate court. The prisoner was arrested by detective Farley, who, before the court of special sessions, testified that he saw prisoner and another well-known pickpocket, in a crowd at a fire, attempting to pick an old gentleman’s pocket by pushing and jostling him, and trying to get their hands' into his pocket. The officer arrested prisoners, and on giving the above testimony, the justices sent the prisoners to the Island for three months each. Hr. Howe, at the time of the conviction, objected to the justices’s jurisdiction, upon the grounds that the officer did not prove that they attempted to “ steal as pickpockets,” which the statute (Laws of 1850, ch. 508) requires, and stated that he should appeal in the case.
. Counsel now applies for a certiorari to bring up the conviction and evidence, and for prisoner’s discharge under the- statute upon the allowance of such writ.
Hr. Sedgwick opposed the application, and argued at great length that it should not be granted, and produced the certificate of Hr. Johnson, the clerk of the court of sessions, showing that the detective testified that he saw prisoner actually attempting and trying to get his hands in the pockets of an old gentleman at the fire.
Hr. Howe objected to the certificate as not being evidence, the only evidence which could be received would be the minutes taken by the court itself.
Judge Sutherland said this was the first case under the new act, and was a very important one. He did not consider the certificate evidence, and should therefore allow the writ, and order prisoner’s discharge.
The prisoner was discharged.